Memorandum. The order of the Appellate Division should be affirmed. Following an adjudication that he failed to prove performance of an express contract both valid and enforceable, a party may not disregard such contract and recover in a separate cause of action for quantum meruit (Foster v. White & Sons, 244 App. Div. 368, affd. 270 N. Y. 572; see, also, 50 N. Y. Jur., Restitution, § 105).
Ohief Judge Breitel and Judges Jasen, Oabrielli, Jones, Wachtler and Stevens concur ; Judge Rabin taking no part.
Order affirmed, with costs, in a memorandum.